Watson, Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe respective parties herein:
IT IS HEREBY stipulated and agreed, by and between counsel for tbe parties hereto, subject to tbe approval of tbe Court, that:
1. The merchandise tbe subject of tbe appeals enumerated herein, consists of Perchloroethylene in bulk exported from Italy, appraised on the basis of export value as that value is defined in Section 402(b), Tariff Act of 1930, as amended (19 U.S.C. Sec. 1401 a), at $158.50 per metric ton plus 4 percent, and the basis of appraisement is not in dispute.
2. That at the time of exportation of the merchandise herein, the price at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of Italy, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including all costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was $158.50 per metric ton, net.
IT IS FURTHER stipulated and agreed that the appeals for reap-praisement herein may be submitted on this stipulation without the necessity of filing briefs.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved and that such value in each case was $158.50 per metric ton, net.
Judgment will issue accordingly.